Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 09, 2016

The Court of Appeals hereby passes the following order:

A16A2127. ELAINE POWELL et al. v. WELLS FARGO BANK, N.A.

      Wells Fargo Bank, N.A., filed a complaint against Elaine Powell et al. In April
2016 the trial court entered a default judgment in favor of Wells Fargo Bank. Powell
then filed a motion to set aside the default under OCGA § 9-11-60(d). The trial court
denied the motion, and Powell appeals.
      An appeal from an order denying a motion to set aside under OCGA § 9-11-
60(d) must be taken by application for discretionary review. See OCGA § 5-6-
35(a) (8); Jim Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116, 116-17 (640
SE2d 688) (2006). Powell’s failure to file a discretionary application deprives this
Court of jurisdiction over this appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            08/09/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.